            Case 19-28410         Doc 2     Filed 10/22/19         Entered 10/22/19 10:14:09              Desc Main
                                               Document            Page 1 of 3
                                       UNITED STATES BANKRUPTCY COURT
                                        WESTERN DISTRICT OF TENNESSEE

In Re: Adrianne Ladawn Kristen Bratcher                                    Chapter 13
                                                                           Case No.
Debtor.


                                                      Chapter 13 Plan


Address:          Debtor 2333 Ptarmigan Cove, Memphis, TN 38134

Plan Payment:

Debtor Shall Pay: $582.00 Every Two Weeks                          By:    ( ) Direct Pay
   Or by: (X) Payroll Deduction Strategic Data Systems, 1854 Keller Parkway # A, Keller, TX 76248

1. This Plan [Rule 3015.1 Notice]:
     (A) Contains a Non-standard Provision [See provision 19].                                               (X) Yes1 ( )   No
     (B) Limits the Amount of a Secured Claim Based on a Valuation of the Collateral for the Claim (X) Yes2 ( )             No
         [See provisions 7 and 8].
     (C) Avoids a Security Interest or Lien. [See provision 12].                                             ( ) Yes3 (X) No

2. Administrative Expenses: Pay Filing Fee and Debtor Attorney's Fee Pursuant to Confirmation Order.

3. Auto Insurance:       ( ) Included in Plan     Or (X) Not Included in Plan if proof provided by Debtor

4. Domestic Support Paid By: ( ) Debtor Directly ( ) Wage Assignment            ( ) Trustee To:                   Monthly Pmt.
                                   ongoing payment begins
                                        Approximate arrearage
                                        ongoing payment begins
                                        Approximate arrearage
5. Priority Claims:                                                                                               Monthly Pmt.
                                                                       Amount
                                                                       Amount

6. Home Mortgage Claims:         ( ) Paid Directly by Debtor or ( ) Paid by Trustee To:                           Monthly Pmt.
                                        ongoing payment begins
                                        Approximate arrearage                         Interest
                                        ongoing payment begins
                                        Approximate arrearage                         Interest

7. Secured Claims [Retain Lien 11 U.S.C. §1325 (a)(5)]:            Collateral Value              Interest Rate   Monthly Pmnt.
@1
@2
           Case 19-28410        Doc 2      Filed 10/22/19        Entered 10/22/19 10:14:09              Desc Main
                                              Document           Page 2 of 3
8. Secured Automobile Claims for Debt Incurred Within 910 Days of Filing, and Other Secured Claims for Debt
   Incurred Within One Year of Filing [Retain Lien 11 U.S.C. §1325 (a)(5)]:
                                                                     Collateral Value          Interest Rate   Monthly Pmnt.
@3 Credit Acceptance (2011 Nissan Maxima)                        $          13,700.00                  0.00%        $273.00
@4 Bridgecrest (2017 Hyundai Tuscon)                             $          17,900.00                  0.00%        $357.00
     Credit Acceptance (2015 Chevrolet Camaro)                   $          17,300.00                  0.00%        $345.00

9. Secured Claims for Which Collateral Will Be Surrendered; Stay Is Terminated Upon Confirmation for the Limited
   Purpose of Gaining Possession and Commercially Reasonable Disposal of Collateral:
                                    Collateral
                                       Collateral

10. Special Class Unsecured Claims:                                  Collateral Value         Interest Rate    Monthly Pmnt.
     American First Finance (lease thru October)                 $             569.00                0.00%           $10.00
     NPR (lease thru October)                                    $             512.00                10.00%          $10.00

11. Student Loan Claims and Other Long Term Claims:
                                                           ( ) Not Provided For            ( ) General Unsecured Creditor
                                                           ( ) Not Provided For            ( ) General Unsecured Creditor

12. The Judicial Liens or Non-possessory, Non-purchase Money Security Interests Held by the Following Creditors Are
    Avoided to the Extent Allowable Pursuant to 11 U.S.C. §522(f):
@5

13. Absent a Specific Court Order Otherwise, All Timely Filed Claims, Other than Those Specifically Provided for
    Above, Shall Be Paid as General Unsecured Claims.

14. Estimated Total General Unsecured Claims:                .

15. The Percentage to Be Paid to Non-priority, General Unsecured Claims Is:    ( )                      ;
    Or (X) Trustee Shall Determine the Percentage to Be Paid after Passage of Final Bar Date.

16. This Plan Assumes or Rejects Executory Contracts:
     American First Finance                                          (X) Assume         ( ) Reject
     NPR                                                             (X) Assume         ( ) Reject
     Sycamore Lake Apt.                                              (X) Assume         ( ) Reject

17. Completion:     Plan shall be completed upon payment of the above, approximately 60 months.

18. Failure to Timely File a Written Objection to Confirmation Shall Be Deemed Acceptance of Plan.

19. Non-standard Provisions:
@6 For the purposes of provision 8, all collateral will be assumed to have exceeded the time limits set forth in the
     hanging paragraph following § 1325(a)(9), unless the debtor is in possession of the original contract

    Any Non-standard Provision Stated Elsewhere Is Void.

20. Certification: This Plan Contains No Non-standard Provisions Except Those Stated in Provision 19.

    /s/ Jimmy E. McElroy TN Bar #011908                      Date        October 22, 2019
    Debtor's Attorney's Signature
Case 19-28410   Doc 2   Filed 10/22/19   Entered 10/22/19 10:14:09   Desc Main
                           Document      Page 3 of 3                             October 22, 2019


                                                                             910 > April 25, 2017
